Citation Nr: 1704796	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-26 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from May 1970 to May 1974 and from February 1975 to July 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned in December 2013.  A transcript of the hearing is in the Veteran's file.

In April 2015, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, the remand directives were completed.  The Board also obtained an opinion from the Veterans Health Administration (VHA) in July 2016.

The issue of entitlement to service connection for PTSD has been recharacterized as a claim for service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The Veteran does not meet the criteria for a diagnosis of PTSD and no present psychiatric disability is attributable to military service.


CONCLUSION OF LAW

The Veteran does not have a psychiatric disability, including PTSD, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. 

VA is required to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all notification and development action needed to arrive at a decision as to the claim decided herein has been accomplished.  Through a December 2011 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim.  

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes service treatment records (STRs), VA treatment records, and statements from the Veteran and his representative.  

The Veteran has been afforded VA medical examinations for his claimed conditions, most recently in August 2015.  A VHA opinion was also obtained in July 2016.  Here, the Board finds that the VA examinations and opinions obtained in this case are adequate in the aggregate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

For the foregoing reasons, the Board concludes that VA's duties to notify and assist the Veteran have been fulfilled with respect to the issue decided on appeal.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A separate regulation governs service connection claims for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary. 38 C.F.R. § 3.304 (f)(3). "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id.  An example of such an event or circumstance is incoming artillery, rocket, or mortar fire. See id.

The Veteran seeks service connection for a psychiatric disorder, to include PTSD.  His DD Form 214 shows that he has received the Combat Action Ribbon.  

An April 2010 VA mental health note shows that the Veteran underwent an intake interview for PTSD.  The Veteran reported experiences while in combat which were traumatic.  One of the major traumatic experiences he had while in the military was that while his ship was off the coast of South Vietnam, it came under fire from the shore with what was identified as five inch cannon.  He also indicated that he had to go into rough seas as a rescue diver and the ship came down almost on top of him.
He reported that he felt intense fear, horror, and helplessness during this experience and stated that he still had thoughts about both experiences.  When asked if he had intrusive thoughts, the Veteran stated that his last intrusive thoughts were over a month ago and that they were not common.  He reported that he did not currently have any nightmares and that his last nightmare was two years ago.  He also denied having flashbacks.  He stated that when things happened to remind him of military service or combat, he tried to do something else to get his mind off of it.  He cried while relating some of the incidents.  The examiner determined that the Veteran met the criteria for PTSD.  Based on review of his history reported, the examiner stated that it seemed to indicate a strong possibility of childhood sexual trauma as a basis of childhood PTSD which would seem to have been exacerbated by his military experience.  The Veteran received an axis I diagnosis of PTSD.

The Veteran underwent a VA initial PTSD examination in February 2012.  The examiner indicated that the Veteran did not have a diagnosis of PTSD.  Instead, the examiner indicated that the Veteran had a current diagnosis of depressive disorder not otherwise specified (NOS).  The Veteran reported a few stressors.  He first indicated that his ship came under fire during service.  The Veteran stated there was a time when his ship came under fire when in an operation going in Quan Tre province (technically they were in North Vietnam waters he said).  He did not recall the actual date of which he was under fire.  He told the examiner that it "scared the living hell out of [him]."  The Veteran also reported a stressor from being the ship's swimmer.  The Veteran stated that he did not know how things had affected him until he and his father went to a swap meet in 1984 in Garden Grove, California.  Apparently, the next thing he knew was that his father was assisting him to the vehicle and telling him that he was shell shocked.  This was all the information he could provide.  The Veteran did not seek any treatment back then.  He also reported that in 1980, a bomb was set-off in a reserve center by a Puerto Rican group in some kind of a protest.  He was at home sleeping with his family a block away and that "freaked [him] out.  

The examiner noted that the Veteran had previously reported a history of sexual abuse in childhood and had overdosed on pain killers in May 1996.  The examiner also noted a July 2004 psychology note.  The note showed that the Veteran gave two stressors.  He first stated that he was in a combat scenario in the Navy where his ship was fired upon by small arms fire and the other was a situation surrounding the death of his seven-month old daughter many years earlier.  Regarding the death of his baby, the provider wrote, "the patient describes much emotional grief surrounding her death.  The patient states that his eldest daughter, who was 3 years of age, wrapped her up in a sheet and two blankets suffocating her.  The patient describes the trauma of this death...he feels extreme guilt related to her death as he states he was taking some cold medicine and had fallen asleep when she suffocated."  The Veteran described in detail other stressful events surrounding her death to include an airline losing her body and later finding it in an airplane hangar.  Regarding PTSD symptoms the provider stated, "the patient describes re-experiencing both of these traumatic events.  He describes triggers to re-experiencing trauma to include war movies, news of the war, loud noises, and unexpected fireworks.  The patient describes hypervigilance and states he always looks over his back.  He describes nightmares of both the traumatic episodes.  He describes survivor's guilt."  The primary diagnosis was major depressive disorder recurrent and severe and an additional diagnosis of PTSD.  

The February 2012 VA examiner noted that the symptoms for which the Veteran had presented in 2004 were sad mood and frequent feelings of anxiety.  The Veteran at that time admitted to excessive unrealistic guilt regarding his daughter's death many years ago.  At the current February 2012 VA examination, just after the Veteran talked of fond childhood memories of time spent at Knotts Berry Farm with his father, he first became tearful and mentioned the loss of his father (but did not report the verbal and emotional abuse by his mother or the sexual abuse by his sister's boyfriend around those same ages) and this tearfulness and affective lability continued to be an intermittent occurrence during the evaluation as he talked of his various experiences in life.

The examiner noted that there was significant dysfunction in the Veteran's family of origin, and the Veteran was a victim of sexual abuse by a sister's boyfriend (from ages 9 to 12) and emotional abuse from his mother (after the divorce, she told the Veteran that his father did not love him or want him, and he later found out his mother had lied to him).  

In summary, upon review of the Veteran's claims file and examination of the Veteran, the February 2012 VA examiner found that there were some inconsistencies in the Veteran's reports.  The Veteran reported having a "pretty good childhood until the time of parental discord around the time he was in junior high school, at which time his mother's behavior seemed to change and she was described as neglectful of his needs, leaving him to take care of himself.  Despite what he claimed as a good childhood, he reported being the subject of some bullying by bigger kids.  He also reported, although tried to downplay, some sexual abuse history from age nine to 12 by the older boyfriend of his sister, and when he told his mother about it, she accused him of lying.  He dropped out of school in the 11th grade because he could not stand conditions in the home anymore.  The Veteran also reported problems at a much younger age that included what he himself labeled as being 'Dennis the Menace,' where he one time held of both of his sisters and a cousin at bay with a meat cleaver over minor incident with them and even threw the cleaver at them.  From the records, the parents had him in some type of treatment and he was on Valium for a while.  He reported having a pretty good relationship with his spouse of 14 years and with one of her sons, as well as, his kids and 1 of his 2 sisters.  He was currently estranged from the older sister because of some family chaos (she reportedly lied to the legal system and had her children lie to them, as well, with the end result being his conviction over child pornography).  He reported being very frustrated with his physical inability to do the things he used to do.  He was employed over the years until he was physically unable to continue working." 

The examiner indicated that there was no diagnosis of PTSD.  The Veteran reported an inability to work for several years due to some health problems.  The examiner did not believe there was a connection between his depressive disorder and his military service.  When asked to describe the pre-trauma risk factors or characteristics that may have rendered the Veteran vulnerable to developing PTSD subsequent to trauma exposure, the examiner indicated that the Veteran reported some childhood sexual abuse by boyfriend of his older sister.  He further noted that the Veteran described significant emotional lability in the mother and neglect for him once there started to be significant parental discord in the home, continuing the remainder of his time at home.  His situation at home was described as being bad enough that he did not concentrate on his schooling, he wanted to work more, and wanted to get out of his home as soon as he possibly could.  His father may have signed permission for him to enlist early in the Navy.  The Veteran's parents also permitted him to start smoking and drinking at a very early age.  

At the Veteran's December 2013 Board hearing, he testified that he had problems dealing with people, being in large crowds, and hearing loud noises.  See December 2013 Hearing Transcript, p. 3.  He described the nature of receiving his Combat Action Ribbon.  Id.   He testified to having nightmares "probably about three or four times in a two to three week period" and that he had cold sweats nightly.  Id. at p. 5.

An August 2015 VA mental health consult note shows that the Veteran was seen for concerns surrounding depressive disorder, PTSD, and anger outbursts.  He also presented for medication management.  He described having a history of depression and anxiety but had not been on medications for many years.  He presented tearful throughout interview.  He described difficulty going to sleep, depression, racing thoughts, and irritability.  Upon interview and mental status examination, the examiner diagnosed the Veteran with major depression and anxiety disorder.  The Veteran's PTSD screening was negative.

A later August 2015 VA treatment record reflects the Veteran's reports of being very emotional lately.  He stated that although he had been that way for the past year or so, the tendency to be overly emotional had been worse in recent months.  Such involved crying easily, angering easily, and he was not sure why.  Crying spells were unusual for him, even when depressed, and even in the past with his anxiety, which had a lot of features of PTSD.  He gave a recent example of temper outburst, where a woman was very rude to him at Walmart, scolding him for raising his voice to get a store clerk's attention for assistance with his cart because that made it harder for her to hear her cell phone.  They exchanged a lot of angry words, and he felt like hitting her but did not.  He reported getting along with his wife.  He denied suicidal and homicidal ideation.  As for symptoms of possible PTSD, he had occasional nightmares that were not too bad except around the 4th of July.  He experienced some exaggerated startle response.  The Veteran also reported having a lot of anxiety leaving the house and sometimes worried about being followed.  He had been on several antidepressants in the past for anxiety and depression, but could not remember which had helped or if any caused problems.  The Veteran received diagnoses of unspecified depressive disorder and unspecified anxiety disorder (with some features of PTSD).

Pursuant to the April 2015 Board remand, the Veteran underwent another VA examination in August 2015.  The April 2015 Bord remand, in part, instructed the examiner to reconcile the conflicting evidence of record, including the Veteran's diagnosis of PTSD contained in the April 2010 Mental Health Note, the February 2012 VA examination report, which found the Veteran did not meet the criteria for a diagnosis of PTSD, and the Veteran's testimony regarding his current mental health symptoms at the December 2013 Board hearing.  At the outset of the examination, the examiner noted that the Veteran was diagnosed with unspecified anxiety disorder, with various features including some symptoms of PTSD, insomnia, and occasional panic events.  The examiner stated, "this is the current diagnosis with Dr. Brewer of our MHC who is treating the Veteran with medication.  PTSD was only once previously diagnosed at the time of a PTSD intake examination in April 2010.  The results of other assessments prior and since that assessment, including a recent MHC intake and Dr. Brewer's assessment and treatment have not diagnosed PTSD.  Major depression or some form of depression has been identified in those other assessments and treatment notes, though there was a lack of any indication in the current assessment of depression that this could not be confirmed or disconfirmed at this time.  Some anxiety was most evident through the Veteran's description of his symptoms at today's assessment.  The examiner indicated that the Veteran did not have more than one mental disorder diagnosed.  During the interview with the Veteran, the examiner noted that the Veteran confronted some stressors while on the ship in Vietnamese waters in 1972.  He reported about two incidents where their ship was fired upon.  He saw shrapnel hitting the ship and was near to him.  There was an incident where a Vietnamese young person was on a boat and fired upon the ship.  Return fire killed him.  The examiner wrote that it was noteworthy that the Veteran recounted these as an interesting story, not showing distress and once chuckling and briefly laughing while describing the incidents.  Upon review of the Veteran's claims file, the examiner pointed out that there was very little mental health history.  The examiner continued to state that the Veteran "saw a doctor in 1984 in Grand Junction, Colorado after the reported panic episode there.  He was prescribed two different anti-depressants at the time.  The only other mental health contacts have been the C&P and Intake assessments.  He has recently started seeing Dr. Brewer with our MHC who has diagnosed depression and anxiety and is prescribing psychotropic medications to address those.  The only prior PTSD diagnosis, according to available records was from [R. E.], LSCSW at our PTSD clinic in early 2010.  The results of all other assessments and Dr. Brewer's current working diagnosis do not include PTSD."  The examiner noted that the Veteran began the meeting that day with statement about, "a lot of things in the past I'm okay with."  He stated that he was sometimes anxious and believed that he still had infrequent panic events.  He also stated that he was still reactive to loud noises, that his wife is sometimes tired of his anger, and that he had dreams of stressors in Vietnam "three to four times per month."  He described a recent angry conflict with a woman in Walmart, but it was evident that the women had been very provocative.  At the close of the examination, the Veteran stated that he was volunteering for the fire department and related to his grandchildren.  He added, "the main thing is I have come back and forth here for appointments.  The travel expense is pretty hard to handle.  I wonder if I might be able to get travel pay somehow."  The examiner indicated that the Veteran's mental status upon the current examination was noteworthy, in that he was in a good mood, clear sensorium and cognitive functioning, not distressed about describing past events including stressors encountered in Vietnam.  Neither anxiety nor depression was evident in the meeting, which did not rule out their presence in other settings and at other times, and perhaps the Veteran was responding well to his medical care.  His lack of distress when describing stressors, however, was not consistent with PTSD related to his military experiences.

The Veteran's symptoms found upon VA examination were depressed mood, anxiety, panic attacks that occur weekly or less often, and chronic sleep impairment.

Upon review of the records and an in-depth clinical interview of the Veteran, the examiner found that the Veteran did not give indication of severe current mental health problems.  He had consistently received diagnoses of depression and anxiety from past assessments, and he was under active psychiatric care for these conditions.  The only mental health issue that could clearly be identified through the current assessment was the presence of some anxiety, perhaps punctuated by occasional panic events.  He also reported ongoing problems with irritability and anger, sleep disturbances (which may account for some of his irritability), and occasional dreams of military stressors.  The examiner noted that depression had been previously diagnosed, but was not sufficiently evident in the current interview to be able to confirm the presence of that condition.

The examiner further stated that while the stressors face during his service in the Navy might meet the stressor criterion for PTSD, they were less severe and recurrent than is usually the case when PTSD develops from them.  Most noteworthy about his description of stressors is his apparent lack of distress about them (as indicated by chuckles and brief laughter and an absence of anxiety or other distress when describing them).  It was also evident from the interview that the Veteran does not meet either the number or the severity of PTSD symptoms to fully meet those criteria for a PTSD diagnosis.  This was consistent with nearly all (except for one) prior assessments and his current diagnosis and treatment plan with Dr. B.  The Veteran did not emphasize a prevalence of PTSD symptoms, describing himself as, "generally doing okay," and "there are a lot of things from the past (possibly including various pre-and post-military misfortunes, some difficulties with childhood, marriage, death of a child, etc.) that I am okay with."

The examiner continued to state that at the current interview, the Veteran did not describe stressors or symptoms that were sufficiently present, severe, or disabling to indicate that problems with PTSD, anxiety, or depression were related to in his experiences in the military.  His mood and demeanor when describing military history and experiences ranged from neutral to positive (laughter), including those that have been described as his main stressors.  It was more likely than not that his anxiety/depression was the result of multiple factors in his life, past and present, such as increasing physical illness and disability.

The examiner also reviewed the conflicting medical evidence and opined that one aspect of evidence with inconsistent diagnoses include the details of assessments and diagnoses from three past assessments by Knight in August 2015, Brewer in August 2015, and Alexander in February 2012.  He stated that, in terms of evidence, these assessment outcomes outnumber the one past intake assessment outcome in April 2010 and the Veteran's past testimony at the December 2013 Board hearing.  Other evidence included the current VA examination of which the examiner stated that he had 32 years of clinical experience in the assessment and treatment of mental disorders, which did not include PTSD as a diagnosis or that his (less than severe) symptoms of anxiety or depression were attributable to military experiences. 

In May 2016, the Board requested a VHA opinion for a medical expert opinion and such was obtained in July 2016.  The VA psychiatrist indicated that he reviewed the February 2012 and August 2015 VA examinations and the April 2010 VA mental health note, which were sufficient for his review.  The examiner stated that the February 2012 and August 2015 VA examinations were "quite thorough and did not find any evidence for the Veteran meeting the criteria for PTSD.  While both listed some symptoms that are in the criteria for PTSD, both detailed evaluations found that he did not meet the criteria for PTSD, including the important criteria B, which states that "the traumatic event is persistently re-experienced in one or more of the following ways..."  He continued to state that "the [February] 2012 evaluation found the distressing recollections of the event to be brief and infrequent while the [August] 2015 evaluation reported only infrequent nightmares and no negative emotional reaction when he discussed the reported trauma which would be inconsistent with PTSD.  The 2010 evaluation which, inconsistent with the other evaluations, did conclude that he met the criteria for PTSD and is less detailed and has less of the subtle cues that make diagnoses more valid and instead relies more on patient self-report and a check list of symptoms.  Particularly notable is that in the check list of symptoms the Veteran reported that he had not had intrusive thoughts for more than a month nor nightmares for more than two years.  There is a note [indicating that] when things happen to remind him of military service or combat, he tries to do something else to get his mind off of it [and that] he cried while relating some of the incidents as evidence for him having persistent problems with psychological distress and physiological reactivity to exposure to cues that symbolize or resemble an aspect of the trauma.  These statements do not provide any information about the severity and frequency of the symptoms that would warrant a diagnosis of PTSD based on them.  Therefore, from my review, there is no evidence to support the diagnosis of PTSD that was given in the 2010 evaluation."

In summary, the examiner found that from his review of the available records, it was less likely than not that the Veteran currently met or had met the criteria for PTSD related to his military service since 2010.  It was possible that he at some point met the criteria for either a depression or anxiety disorder NOS but there was not enough information provided in the evaluations of record to conclude that one way or the other.  The examiner explained that the April 2010 evaluation that did diagnose PTSD was not valid because it did not provide sufficient documentation of the Veteran meeting criteria B.  He continued to explain that given the multitude of genetic and environmental contributions to depressive and anxiety disorders and the Veteran's own report that he was only rarely bothered by memories of the reported military trauma, it was less likely than not that the depression and anxiety symptoms he had reported were related to his period of military service.

As noted above, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  The record contains lay evidence, offered by the Veteran, in support of his contentions; however, the diagnosis of a psychiatric disorder requires specialized medical knowledge or training and is not susceptible to lay diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Veteran's lay testimony as to the diagnosis of his psychiatric disorder is not competent evidence.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board finds that, in weighing all of the medical evidence of record, the evidence finding the Veteran has not met the criteria for a diagnosis of PTSD at any point during the appeal period significantly outweighs the one medical treatment record showing the Veteran did meet the criteria for a diagnosis of PTSD in 2010.  

The diagnosis of PTSD rendered in April 2010 was provided by a licensed clinical social worker.  However, as noted by the July 2016 VHA psychiatrist, considering the Veteran's report that he had not had intrusive thoughts for more than a month nor nightmares for more than 2 years, that he did not have flashbacks, and that he tried to do things to clear his mind when things happened to remind him of military service or combat, the VA social worker did not provide a complete discussion of whether the Veteran met criteria B as the report lacked information about the severity and frequency of the symptoms that would warrant a diagnosis of PTSD.  

The February 2012 VA examiner noted inconsistencies in the Veteran's reporting, particularly given his childhood experiences (which at times mentioned childhood sexual trauma and at other times downplayed this experience) and said that the Veteran did not meet the criteria for PTSD but rather he met the criteria for a depressive disorder that was not related to his military service.

The August 2015 VA examiner concluded that the Veteran had not met the criteria for a diagnosis of PTSD.  He noted that the Veteran's mood and demeanor when describing military history and experiences ranged from neutral to positive (laughter), including those that have been described as his main stressors and that such lack of distress when describing his military stressors was inconsistent with a PTSD diagnosis.  The examiner also noted that the Veteran does not meet either the number or the severity of PTSD symptoms to fully meet the criteria for a PTSD diagnosis, observing that the Veteran described himself "generally doing okay," and that there were a lot of things in his past that he was okay with.  The examiner concluded that it was more likely than not that the Veteran's anxiety/depression was the result of multiple factors in his life, past and present, such as increasing physical illness and disability.

The 2016 VHA specialist noted that the 2012 and 2015 VA examiners' opinions that the Veteran did not meet the criteria for a diagnosis of PTSD were thorough and well supported.  The 2016 VHA specialist explained that the April 2010 evaluation that did diagnose PTSD was not valid because it did not provide sufficient documentation of the Veteran meeting criteria B.  He continued to explain that given the multitude of genetic and environmental contributions to depressive and anxiety disorders and the Veteran's own report that he was only rarely bothered by memories of the reported military trauma, it was less likely than not that the depression and anxiety symptoms he had reported were related to his period of military service.

In summary, the Board finds the multiple opinions weighing against the Veteran's claim to be well-reasoned and supported by the evidence of record.  The Board finds that these opinions outweigh the one notation in 2010 that the Veteran did meet the criteria for a diagnosis of PTSD.

Because the Board finds that the evidence of record reflects that the Veteran did not meet the criteria for PTSD at any point during the appeal, it follows that entitlement to service connection PTSD is not warranted.  

As for any other psychiatric disability, the Board recognizes that the record contains diagnoses of depression and anxiety disorder, but the July 2016 VHA psychiatrist opined that given the multitude of genetic and environmental contributions to depressive and anxiety disorders and the Veteran's own report that he was only rarely bothered by memories of the reported military trauma, it was less likely than not that the depression and anxiety symptoms he reported were related to his period of military service.  Such an assessment by the examiner is consistent with the record, particularly with the August 2015 VA examiner's opinion that it was more likely than not that the Veteran's anxiety and depression were the result of multiple factors of his life, past and present, such as increasing physical illness and disability.  Moreover, there is no competent evidence that contradicts either opinion.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder other than PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection a psychiatric disorder, to include PTSD, is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


